Citation Nr: 1110170	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-26 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for sleep apnea

4.  Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to November 1986 and from March 1987 to March 1990.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A hearing before the undersigned Veterans Law Judge was held at the RO in September 2010 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

The issues of service connection for gout, sleep apnea, and a bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's currently diagnosed low back disorder is causally related to service.  


CONCLUSIONS OF LAW

The criteria for service connection for a low back disorder have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran seeks service connection for a low back disorder.  He contends that he has had recurrent low back pain since injuring his back in service.  He has denied any post-service injury to the lumbar spine.  See, e.g., September 2010 hearing transcript.  

July 1980 service treatment records reflect the Veteran's three month history of lower back pain.  The Veteran reported that during basic training, he felt something "snap and pop" in his back after climbing a high wall.  The Veteran gave conflicting histories as to whether he received any treatment at that time.  One record reflects a history that X-ray images were taken and that he received physical therapy after the injury.  Another record reflects the Veteran's negative history as to any treatment.  Examination revealed pain on forward flexion and decreased bilateral flexion.  There was no evidence of spasm and straight leg raise was negative.  The Veteran was assessed with mild muscle strain.  Subsequent treatment records are negative for any complaints of low back pain, and subsequent examination records consistently reflect normal clinical findings for the back.  The October 1986 separation examination record does reflect a history of recurrent low back pain.  The Veteran explained that he injured his back in 1980 when he jumped over a high wall.  The examiner noted that the Veteran had been diagnosed with muscle strain and that he had no sequelae.  (The Board acknowledges that the separation examination is date stamped as October 1987.  However, the examiner dates the record as October 1986, the personnel records document that the Veteran separated in 1986, and the Veteran has competently reported the examination occurred in November 1986; thus the Board finds the examination occurred in October 1986.)  

The post-service medical evidence reveals that in July 1999, the Veteran reported a history of a "strained back" since "stepping off a curb unexpectedly" approximately six weeks earlier.  At that time, the Veteran reported intermittent pain in the "low part of his back," which felt anterior to the low and mid-thoracic spine and radiated into the back.  A January 2000 treatment record reveals the Veteran's continued history of back pain.  Subsequently in September 2001, the Veteran presented for treatment with a one-week history of "low central back pain" which radiated into the buttocks and down the left leg.  The Veteran indicated that, one month earlier, he stepped into a hole and jerked the upper part of the back.  The pain then onset approximately three weeks later.  After examination, the Veteran was assessed with acute ruptured disc, likely broad-based.  

A VA examination was conducted in April 2006.  At that time, the Veteran reported a history of low back pain since 1980, when he strained his back during basic training.  The Veteran reported that he initially had intermittent low back pain, but approximately one year earlier, it had progressed to daily pain.  After examination, review of the file, and discussion with the Veteran, the examiner diagnosed the Veteran with degenerative joint disease with limitation of motion.  

Another examination was conducted in July 2008.  At that time, the Veteran reported having low back pain since injuring his back during basic training.  The examiner noted that the service treatment records reflected treatment for back pain during service.  After examination, review of the file, and discussion with the Veteran, the examiner diagnosed the Veteran with mild arthritis and mild disc disease of the lumbar spine.  The examiner opined that it was at least as likely as not that the current condition was causally related to the injury in July 1980.  The examiner explained that his opinion was based on the fact that the Veteran had "no other history of back injury or problems;" thus, he felt that the current disability is n the lumbar spine was at least as likely as not related to the service-connected injury.  

After review of the evidence the Board finds that service connection is warranted for a low back disorder.  The Board acknowledges that the record is absent any complaints related to the low back between 1986 and 1999.  The Board also acknowledges that the post-service treatment records only reflect histories of pain after events in 1999 and 2001.  The Veteran is competent to report a history of recurrent low back pain since service, however and the Board finds the Veteran's history is credible and consistent with the in-service histories of recurrent low back pain.  The Board also finds the VA examiner's determination that there was no post-service injury to the lumbar spine is probative and consistent with the Veteran's history and the post-service treatment records.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Based on the foregoing, and giving the Veteran the benefit of the doubt, the Board finds that service connection is warranted for a low back disorder.   

Notice and Assistance

VA has a duty to notify and assist claimants for benefits.  The decision above grants service connection for a low back disorder.  As such, there is no further need to discuss compliance with the duties to notify and assist.  


ORDER

Service connection for a low back disorder is granted.  


REMAND

In February 2010, the Veteran submitted a statement reporting VA treatment for all of his claimed conditions.  As these records are potentially relevant, they must be requested and obtained, if available.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Further development is needed specific to the claim of service connection for a bilateral knee disorder.  At his personal hearing in September 2010, the Veteran asserted that his bilateral knee disorder may be secondary to the (herein) service-connected low back disorder.  Review of the record indicates that the claim has not been considered on a secondary basis and that notice of the criteria for establishing secondary service connection has not been provided.  As caselaw establishes that separate theories in support of a claim for benefits do not equal separate claims for benefits, this should be done.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Additionally, an opinion should be obtained to determine whether the Veteran's knee disorders were caused or aggravated by a service-connected disability, to include the low back disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Finally, further development is also needed specific to the claim of service connection for sleep apnea.  Based on the Veteran's competent history of symptoms suggestive of sleep apnea since service, the in-service evidence of asthma, shortness of breath and fatigue, and the current diagnosis of sleep apnea,  a VA examination should be conducted and an opinion obtained to determine whether sleep apnea onset in service or is causally related to service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure all notification and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied.  Specifically, provide notice of the criteria for establishing secondary service connection.  

2.  Obtain complete records of the Veteran's treatment at the VA Medical Centers in Colorado Springs and Denver, from June 200 to the present.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file. See 38 U.S.C.A. § 5103A(b).

3.  After completion of the foregoing, schedule the Veteran for an examination to determine the likely etiology of the left and right knee disorders.  The claims file should be made available to the examiner for review.  A rationale for any opinion expressed should be provided.  The examiner should also address the following:  

(a) is it at least as likely as not any currently diagnosed knee disorder onset in service?  

(b) if the answer to (a) is no, is it at least as likely as not that any currently diagnosed knee disorder was caused or aggravated (i.e. permanently worsened) by service or the service-connected low back or hip disabilities?   

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of any currently diagnosed knee disorder (i.e., a baseline) before the onset of the aggravation.

4.  Schedule the Veteran for an appropriate VA examination to determine the likely etiology of his sleep apnea.  The claims file should be made available to the examiner for review.  A rationale for any opinion expressed should be provided.  The examiner is requested to offer an opinion as to whether it is at least as likely as not that the sleep apnea onset in service, was aggravated by service, or is causally related to service.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of sleep apnea (i.e., a baseline) before the onset of the aggravation.

5.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


